Citation Nr: 1031967	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include the threshold matter of whether the appellant 
is his lawful surviving spouse.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service from March 1945 to 
September 1945.  He died in December 2003.  This matter is before 
the Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The case 
was originally before the Board on appeal from a March 2005 
rating decision of the Manila RO that denied service connection 
for the cause of the Veteran's death.  In December 2007, the case 
was remanded for additional development, to include determination 
of whether the appellant was the Veteran's lawful surviving 
spouse (and thus eligible for VA death benefits).  In a decision 
issued in January 2009, the Board denied the appellant's claim, 
finding that she was not the Veteran's lawful surviving spouse.  
She appealed that decision to the Court.  In March 2010, the 
Court vacated the January 2009 Board decision and remanded the 
matter for readjudication consistent with instructions outlined 
in a March 2010 Joint Motion for Remand (Joint Motion) by the 
parties.  

The appeal is REMANDED to the Manila RO.  VA will notify 
the appellant if any action on her part is required.


REMAND

In the March 2010 Joint Motion, it is stated that the "Board 
must analyze the credibility and probative value of the evidence, 
account for the evidence that it finds persuasive or unpersuasive 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant."  The Joint Motion then 
found that the Board "made no findings as to the credibility and 
probative value of Appellant's lay testimony [wherein she 
repeatedly asserted that she had cohabitated with the Veteran 
continuously until his death] but rather focused solely on the 
probative value of other lay statements," and remanded the 
matter for such consideration.  Notably, the other lay statements 
contradicted the appellant, and the Board found those statements 
by disinterested parties credible.  Regardless, now the Court-
endorsed Joint Motion is the "law of the case."

Upon close review of the record, the Board finds that additional 
development is necessary for a more proper credibility and 
probative value assessment of the appellant's statements.  In 
particular, the Board notes that in its December 2007 remand, it 
instructed the RO to arrange for a field investigation to gather 
evidence to determine whether the appellant is indeed the 
Veteran's "surviving spouse" as defined by VA regulation.  Such 
investigation was to include contacting the Veteran's daughter, 
his two sons, and disinterested parties such as the Veteran's 
neighbors and friends for an interview.  A review of the record 
shows that a field investigation was conducted in June 2008.  
During this investigation, the appellant was interviewed as were 
a number of other witnesses, including the appellant's immediate 
neighbors.  The field investigation report is, however, silent as 
to any attempts to contact the Veteran's children for interview.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, in 
the Veteran's May 2003 claim for VA disability benefits, he 
indicated he was divorced, listed his daughter as his nearest 
relative or contact person, and listed two his sons as the only 
dependents living with him.  Given their relationship to the 
Veteran, it is likely that any evidence/ statements the children 
have to offer as to the marital status between the Veteran and 
the appellant would be material and would have bearing on the 
credibility and probative value of the appellant's statements.  

Finally, the Board notes that in the June 2008 field 
investigation report, the investigator indicated that after his 
interviews with the appellant and other witnesses, as well as his 
other investigative efforts, he had no recommendations to offer.  
In the appellant's brief, received in August 2010, her attorney 
argues that this "could be indicative that the various 
declarations made on the continuous cohabitation issue were not 
conclusive."  As the attorney seeks clarification of the 
significance of the field investigator's response "None" to the 
heading "Recommendations", such clarification appears necessary 
to forestall further delay.
Accordingly, the case is REMANDED for the following:

1. The RO should forward the Veteran's claims 
file to the June 2008 field investigator 
(with a copy of this remand and the December 
2007 remand) for additional development of 
evidence to determine whether the appellant 
is the Veteran's "surviving spouse" as 
defined in VA regulations (38 C.F.R. 
§ 3.50(b)).  Specifically, the field 
investigator must (as the Board's December 
2007 remand instructed) contact the Veteran's 
daughter (whose address is listed on his May 
2003 claim form) and his two sons (who were 
living with him at the time of his death) for 
interviews.  After interviewing the children, 
the field investigator should pursue any 
leads uncovered during these interviews to 
their logical conclusion; this includes 
interviewing the appellant again if it is 
found necessary.  Thereafter, the field 
investigator should make a recommendation 
regarding the credibility of the testimonies 
offered, and specifically whether the results 
of the survey tend to support or contradict 
that the appellant and the Veteran 
cohabitated continuously from their marriage 
in November 2000 until the Veteran's death in 
December 2003.  

If any of the Veteran's aforementioned 
children are unavailable for interview, the 
reason for their unavailability must be 
explained for the record (along with a 
description of the extent of the efforts 
undertaken to schedule the interview(s)).

If the June 2008 field investigator is 
unavailable to conduct the above-requested 
field investigation, the Veteran's claims 
file should be forwarded to another field 
investigator for the evidentiary development 
and recommendation sought.  

2. 	The RO must ensure that the 
development sought is completed.  Then, in 
light of the additional information obtained, 
the RO should (1) make a threshold 
determination as to whether the appellant is 
the Veteran's surviving spouse (as defined by 
regulation), and a proper claimant for Death 
and Indemnity Compensation (DIC) benefits on 
his account, and (2) if that determination is 
favorable to the appellant, arrange for any 
further development deemed necessary, and 
readjudicate her claim for DIC benefits.  If 
either determination is unfavorable to the 
appellant (i.e., the claim remains denied), 
the RO should issue an appropriate 
supplemental statement of the case and afford 
the appellant and her attorney the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The purpose of this remand is to implement the mandates of the 
Court as expressed in the Joint Motion, and to ensure that all 
necessary development is completed.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

